DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 06/18/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-12, 19-20 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2017/0310611, “Kumar”).

identifying, for a data message associated with a machine executing on a host computer (fig. 8A, 8B, [0070], [0075], each VEM can be executed in one server hosting Workloads WLs or VMs, fig. 8B, [0040], any computing device can be a host such as forwarding elements 1-3 in fig. 6, each hosts service nodes/service functions SFs), a plurality of service nodes to perform a plurality of service operations on the data message, the plurality of service nodes defining a service path in a network, the service path comprising the plurality of service nodes ([0074], [0081], fig. 8A, a packet originating at WL 820(2) may be steered to SN 818(2), serviced accordingly, then to SN 818(4), then to SN 818(5), and finally returned to WL 820(2));
distributing, to each of a plurality of host computers that each executes at least one service node, at least one next-hop forwarding rule that comprises a network address of a next-hop service node in a service path, each host computer using each next-hop forwarding rule to retrieve the network address of a next-hop service node to forward the data message after a service node on the host computer performs a service operation on the data message ([0069], both the SPI and the SI, which are included in the service header of an NSH, are needed to make a forwarding decision. The control plane constructs the SPIs and distributes them into the forwarding elements along with SI and decrement value (i.e., the amount by which to decrement the SI); fig. 8B, [0091], starting at WL 820(2), proceeding to SN 818(2), then to SN 818(3), then to SN 818(4), then to SN 818(5), and lastly, to WL 820(5): WL2.fwdarw.SN2.fwdarw.SN3.fwdarw.SN4.fwdarw.SN5.fwdarw.WL5. Service controller 816 may program service forwarding tables 830(1)-830(3) at respective VEMs 822(1)-822(3). Each service forwarding table 830(1)-830(3) may include an SPI and an SIF;  [0092], The packet from WL 820(2) may be encapsulated with the NSH at classifier VEM 822(1) based on information in service forwarding table 830(1). The packet may be forwarded on service overlay 826 to the next service hop, namely SN 818(2). VEM 822(2) may decapsulate the NSH, and forward the packet through interface 834(1) to SN 818(2). SN 818(2) may service the packet, and rewrite the packet header to indicate the destination address of VEM 822(1) and send the packet out through interface 834(2). VEM 822(2) may intercept the packet, and re-originate the NSH based on information in service forwarding table 830(2). The destination may be written to be the IP/MAC address of SN 818(3). After being serviced, the packet may be returned to VEM 822(2) via interface 834(3). VEM 822(2) may intercept the packet, and re-originate the NSH based on information in service forwarding table 830(2). The destination may be written to be the IP/MAC address of SN 818(4) and the packet forwarded to VEM 822(3) on service overlay 826.).

For claim 2, Kumar discloses each next-hop forwarding rule further comprises a rule identifier that is specified by reference to a service path identifier (SPI) value that identifies the service path, the rule identifier used at each service hop to match with a SPI value embedded in a header of the data message in order to match the next-hop forwarding rule to the data message and thereby to retrieve the next hop network address from the matching rule ([0069], both the SPI and the SI, which are included in the service header of an NSH, are needed to make a forwarding decision. The control 

For claim 9, Kumar discloses identifying a service chain that specifies a sequences of service operations for the data messages; identifying, for the identified service chain, a set of one or more service paths, each service path specifying a different set of service nodes for performing the service operations (fig. 6, SC1 has 2 service paths SC1_1 and SC1_2 through service nodes), and generating and distributing next-hop forwarding rules for each service node along each service path ([0061, fig. 5, a service node receiving a packet will decrement the service index upon servicing the packet, SPI an SI in a packet header, as received by a service node, are used to determine a next hop (forwarding) the packet).

For claim 10, Kumar discloses at least two different service paths include at least one service node in common (fig. 6, 2 paths can share common nodes).

	Claims 11-12, 19-20 are rejected for the same rationale in claims 1-2, 9-10.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be 

Claim(s) 3-5, 7-8, 13-15, 17-18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar in view of Zhuang et al. (US 2019/01470950, “Zhuang”).

For claim 3, Kumar discloses the rule identifier of each rule is further specified by reference to a service index (SI) value, the SI value is embedded in the data message header and the SI value is adjusted in this header at each hop ([0069], The services header 782 includes a Service Path ID field 788a and a Service Index field 788b. In some cases, NSH requires that the Service Index (“SI”) must be decremented by the service functions), and 
Kumar does not explicitly disclose the embedded SPI and SI values are used at each hop to match with the SPI and SI values of next-hop forwarding rules to identify a matching forwarding rule that specifies the next hop's network address.
Zhuang discloses the embedded SPI and SI values are used at each hop to match with the SPI and SI values of next-hop forwarding rules to identify a matching forwarding rule that specifies the next hop's network address ([0102], SPI and SI are used to determine the next-hop address).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhuang’s teachings of a routing table to Kumar’s 

For claim 4, Kumar does not explicitly disclose each next-hop forwarding rule is an exact match rule that has a rule identifier comprising a service path identifier (SPI) value that identifies the service path and a service index (SI) value that identifies a hop's service node location in the service path, the rule identifier of a forwarding rule compared with SPI and SI values associated with a data message processed by a hop's service node to identify the matching forwarding rule, which then provides the network address for a next hop service node.
Zhuang discloses each next-hop forwarding rule is an exact match rule that has a rule identifier comprising a service path identifier (SPI) value that identifies the service path and a service index (SI) value that identifies a hop's service node location in the service path, the rule identifier of a forwarding rule compared with SPI and SI values associated with a data message processed by a hop's service node to identify the matching forwarding rule, which then provides the network address for a next hop service node ([0102], SPI and SI are used to determine the next-hop address, [0092], SI indicates the location of the service function forwarding node).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhuang’s teachings of a routing table to Kumar’s teachings to demonstrate how next-hop address can be efficiently looked up using a routing table of SPI and SI and next-hop address.


For claim 5, for the same rationale in claim 4, Kumar-Zhuang discloses distributing the forwarding rules comprises distributing different forwarding rules for different service-node hops along the service path (Kumar, [0069], both the SPI and the SI, which are included in the service header of an NSH, are needed to make a forwarding decision. The control plane constructs the SPIs and distributes them into the forwarding elements along with SI and decrement value), the different forwarding rules specifying different SI values corresponding to different locations of the service nodes along the service path (Zhuang, [0102], SPI and SI are used to determine the next-hop address, [0092], SI indicates the location of the service function forwarding node).

For claim 7, for the same rationale in claim 4, Kumar-Zhuang discloses the SPI/SI values are embedded in a data message header by a module executing on a first host computer that initially receives the data message for a machine executing on the first host computer (Zhuang, [0076], fig. 1, when the packet reaches the SFF 1 120a, the SFF 1 120a parses traffic characteristic information (for example, 5-tuple information) of traffic carried by the packet, filters the packet, and directs, to a corresponding service function path (SFP), a packet that matches a filter criterion (or a match item) of the traffic characteristic information), and the SI value is decremented at each hop after the service is performed by the service node of that hop ([0102], SI is decremented at each service node/hop).



Claims 13-15, 17-18 are rejected for the same rationale in claims 3-5, 7-8.

Claim(s) 6, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar-Zhuang in view of Quinn et al. (US 2015/0103827, “Quinn”).

For claims 6, 16, for the same rationale in claims 4, 14, Kumar-Zhuang discloses each hop’s node examines the SPI/SI values of a plurality of next-hop forwarding rules stored for the node to identify a next-hop forwarding rule that matches a data message, the next-hop forwarding rules for each node associated with a plurality of service paths that contain the node (Zhuang, [0102], SPI and SI are used to determine the next-hop address, [0092], SI indicates the location of the service function forwarding node).
Kumar-Zhuang does not disclose each service node that executes on a host computer is a service machine, a service proxy executes on each host computer for each service machine or node.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Quinn’s teachings of a service proxy to Kumar-Zhuang’s teachings to implement multiple service functions on a host machine via the proxy in order to save physical hardware resources for deploying multiple service machines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HIEU T HOANG/Primary Examiner, Art Unit 2452